



COURT OF APPEAL FOR ONTARIO

CITATION: Riopelle v. Trucash Rewards, Inc., 2014 ONCA 786

DATE: 20141106

DOCKET: C58728 an M44197

Doherty, Epstein and Tulloch JJ.A.

BETWEEN

Irvin Riopelle

Plaintiff (Appellant)

and

Trucash Rewards, Inc.  Trucash Rewards Limited,
    DCR Strategies Inc., Diana Fletcher and Huguette Masse

Defendants (Respondents)

S. Tripodi, for the appellant

Berkley D. Sells, for the respondents

Heard and released orally: October 30, 2014

On appeal from the order of Justice James M. Spence of
    the Superior Court of Justice, dated March 21, 2014.

ENDORSEMENT

The motion

[1]

We propose to dismiss the motion brought by the respondents.  In our
    view, it really becomes quite difficult to separate factors to be considered on
    the motion without getting to the appeal itself.  In our view the best way to
    approach this is to address the appeal on its merits.

The appeal

[2]

Having regard to the contents of the 2006 claim, the settlement of that
    claim and the consequential releases, we have no doubt that the motion judge
    properly held that the claims advanced in the 2012 claim were
res judicata
and were therefore properly dismissed or stayed as an abuse of process.

[3]

The 2012 claim does seek production of corporate financial statements
    for years that post-date the settlement of the 2006 claim.  However, in our
    view to the extent that those peripheral claims may be technically outside of
res
    judicata
, they should proceed as separate claims apart from the claims
    that are caught by
res judicata
.

[4]

We agree with the respondents submission that it would not be
    appropriate to allow the appellant to amend his way out of the
res
    judicata
finding by adding claims that are in fact new claims that
    post-date the settlement of the 2006 action.  If the appellant wishes to pursue
    claims that post-date the settlement of the 2006 action, he should do so by way
    of a new statement of claim.  We of course make no comment on what impediments,
    if any, there may be to doing so at this time.

[5]

The appeal on the merits is dismissed.

The Cost Appeal

[6]

We will grant leave to appeal the costs order, however we would dismiss
    that appeal as well.

[7]

The motion judge gave virtually no insight into the basis for his cost
    order.  He should have.  Litigants deserve an explanation for an order made
    against them beyond a cryptic reference to the acceptability of the
    submissions made by the opposing party.  Given the absence of any meaningful
    reasons, we consider the question of costs
de novo
.

[8]

The respondents made an offer to settle.  That is an important
    consideration on costs.  The finding that the claim itself was an abuse of
    process is also an important consideration.  In our view, costs on a substantial
    indemnity basis were justified.

[9]

As to the quantum, we have the respondents bill of costs filed with the
    motion judge.  We have received no help from counsel for the appellant as to
    what if anything can be said against the quantification of the respondents
    costs set out in the bill of costs.  Given that state of affairs, we think it
    appropriate to accept the amounts claimed by the respondents.  Consequently,
    while leave to appeal will be granted on the costs question, we dismiss the
    appeal from the costs order.

[10]

The
    respondents are entitled to their costs of the appeal.  We do not however agree
    with the quantum suggested by counsel.  The appeal itself cannot be regarded as
    an abuse of process.  We have also taken into account the unsuccessful motion
    brought by the respondents.  Bearing those factors in mind and taking into
    account again the absence of any assistance from counsel for the appellant, we
    award costs of the appeal to the respondents in the amount of $20,000 inclusive
    of disbursements and applicable taxes.

[11]

We
    would also make an order dispensing with approval of the order of this court as
    to form and content.

Doherty J.A.

Gloria Epstein J.A.

M. Tulloch J.A.


